DETAILED ACTION
Allowable Subject Matter
Claims 3-10 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 4 recites the unique feature of the first section being coupled to the fixing portion while being inserted into an insertion groove formed along a periphery of a top end of the fixing portion. Claim 6 recites the unique feature of the second section being coupled to the inner section while being inserted into an insertion groove formed along a periphery of a bottom end of the inner section. Claim 8 recites the unique feature of the fixing portion comprising a groove portion recessed in at least one side surface from a top end so that an inside and an outside of the cylindrical shape communicate with each other, and wherein the first section comprises a hole formed in a part corresponding to the groove portion. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653